Citation Nr: 0921498	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  03-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of malaria.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  He received the Purple Heart Medal and the Combat 
Infantryman's Badge.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In February 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  

This case was previously before the Board in July 2007 when 
it was remanded for further development.  


FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of malaria; in an October 1980 letter, the RO 
notified the Veteran of the decision and of his appellate 
rights.  The Veteran did not timely appeal this rating 
decision.

2.  Evidence added to the record since the September 1980 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The Veteran was treated for a skin condition in service 
and has complained of and been treated for a skin condition 
since separation from service.


CONCLUSIONS OF LAW

1.  The RO's September 1980 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
residuals of malaria, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 19.129 (2001).

2.  Evidence received since the September 1980 RO rating 
decision is not new and material; the claim of entitlement to 
service connection for residuals of malaria is not reopened. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Chronic skin disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, in regard to the Veteran's application to reopen a 
claim of entitlement to service connection for residuals of 
malaria, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in September 2007 that fully addressed 
all notice elements.  The letter informed the appellant of 
the evidence and information that is necessary to reopen the 
claim and establish entitlement to the underlying claim for 
the benefit that is being sought.  The letter also informed 
the appellant of the bases of the denial in the prior 
decision and described what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in April 2009 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Although the pre-adjudication 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claims have not been reopened, and hence no rating or 
effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f) (West 2002); 38 
C.F.R. § 3.159(c)(4)(C)(iii) (2008).  As discussed above, in 
this case, the AOJ complied with VA's notification 
requirements and informed the appellant of the information 
and evidence needed to substantiate his claims.  All 
identified and available records were secured.  Since no new 
and material evidence has been received, another VA medical 
opinion is not required.

In regard to the Veteran's claim of entitlement to service 
connection for a skin condition, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Application to Reopen

In a September 1980 rating decision, the RO denied service 
connection for residuals of malaria on the basis that, 
although the Veteran was treated for malaria while in 
service, the Veteran had not been treated for malaria since 
service and there were no diagnosed residuals of malaria.  In 
October 1980, the RO notified of the Veteran of this 
determination.  The Veteran did submit a notice of 
disagreement in regard to this rating decision.

The pertinent evidence of record at the time of the September 
1980 determination included the service treatment records, VA 
treatment records dated in March 1978, and the report of a VA 
Compensation and Pension (C&P) examination performed in 
August 1980.

Because the Veteran did not perfect a timely appeal the RO's 
September 1980 rating decision, that determination became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2001).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
As defined by the regulation in effect when the Veteran filed 
his application to reopen his residuals of malaria claim in 
June 2001, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), reviewing the history 
of former section 38 C.F.R. § 3.156(a), including comments by 
the Secretary submitted at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 38 
C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the Veteran's claim to reopen because the Veteran 
filed it at the RO in June 2001.

The pertinent evidence associated with the claims folder 
since the September 1980 rating decision includes VA 
treatment records, the report of a VA C&P general medical 
examination, dated in December 2000, and treatment records 
from the Henry Ford Hospital.  Significantly, the evidence 
received since the September 1980 rating decision does not 
report any residuals of malaria.

While the evidence is neither cumulative nor redundant, it 
does not bear directly and substantially upon the specific 
matter under consideration and, by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the Veteran's claim of service connection for 
residuals of malaria.

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim for service connection 
for residuals of malaria has not been received, and that the 
appeal must be denied.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137 (West 
2002); 38 C.F.R. § 3.303 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
skin condition.  The Veteran's service treatment records 
reveal that the Veteran was treated for a skin condition 
while in service.  Upon examination at separation from 
service in March 1967 the Veteran was not noted to have any 
skin conditions.

The Veteran reports that he has suffered from a skin 
condition since separation from service.  The Board notes 
that the Veteran is competent to report that he has a had a 
skin condition since separation from service.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional).

The post-service treatment records reveal that the Veteran 
has been continuously treated for numerous skin problems 
affecting his head, neck, torso and extremities since at 
least January 1983.

In February 2005 and December 2008 the Veteran was afforded 
VA C&P skin examinations.  At both examinations the Veteran 
reported that he had suffered from a skin condition since 
separation from service.  In February 2005 the Veteran was 
diagnosed with tinea cruris and in December 2008 the Veteran 
was diagnosed with eczema and tinea unguim with tinea pedis 
of the left foot.

In light of the evidence, the Board finds that entitlement to 
service connection for a skin condition is warranted.  The 
Board notes that the Veteran is competent to report that he 
has had a skin condition since separation from service and 
the Board finds his report of such to be credible as the 
Veteran's post-service treatment records reveal that the 
Veteran has been continuously treated for a skin condition 
since January 1983 at the latest.  As the Veteran was treated 
for a skin condition in service, has demonstrated a 
continuity of symptomology since service, the Veteran's claim 
of entitlement to service connection for a chronic skin 
disability is granted.


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for residuals of malaria is denied.

Service connection for chronic skin disability is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


